IN THE SUPREME COURT OF TEXAS

                                 No. 06-0580

             IN RE  JUAN JOSE ESCAMILLA, SR. AND OLGA ESCAMILLA

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency stay, filed  July  11,  2006,  is
granted.   All  trial  court  proceedings,  in  Cause  No.  2005PB6000086L2,
styled In the Guardianship of Esmeralda Sillas, an incapacitated person,  in
the County Court at Law No 2 of  Webb  County,  Texas,  are  stayed  pending
further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this August 11, 2006.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk